DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed April 7, 2022 has been entered. Claims 1-15, 17-21 remain pending in the application.  



Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS pages 8-11) about spatially incoherent of transmitted, “the first receiver and the second receiver are phase locked to a same reference signal” (There is a typo in “REMARKS” page 8 line 14. One of “and the second receiver” should not be there.), and active incoherent millimeter-wave image processor in claims 1 and 17, Examiner remains the previous rejections. Examiner’s explanations are: 1) the coherent processing mentioned in Ahmed paragraph [0010] and [0011] is for one Tx subgroup. One coherent subimage using complex number corresponds to one Tx subgroup (see [0015 lines 7-9]). One Tx subgroup and one Rx subgroup form an aperture (see [0018]). Different Tx subgroups are spatially incoherent because summation of subimages brings incoherent (see [0019] lines 5-6).  2) At receiver, the detected signal is represented by complex-numbered measurement data (see Ahmed paragraph [0010] lines 5-7), which means there are two channels for the complex-numbered signal processing. As indicated in previous rejections, a complex-number has a real part and an imaginary part, which are phase locked by 90 degree with a same amplitude. For down-converting the received high frequency signals, local oscillator provides the carrier frequency to mixer for measurement signal detection, which can be considered as another “same reference signal”. This technique is often used in receiver, e.g. I/Q channel.  For further clarification, Examiner added local oscillator signal as another “same reference signal” in this office action. 3) application defines “an active incoherent millimeter - wave image processor configured to obtain the reflected signal and reconstruct a scene based on the reflected signal.” in paragraph [0010], which has been addressed in previous rejections. CPU (see Ahmed paragraph [0042] lines 1-3) has the function for the definition.

Regarding Applicant’s argument (REMARKS page 10) about independent claim 11, which does not relate to the arguments for claim 1. Examiner remains the previous rejections.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed (U.S. Patent No. 20150293221, hereafter Ahmed).
Regarding claim 1, Ahmed discloses that an imaging system ([0029] lines 1-2) comprising: 
a transmitter configured to transmit a signal in a direction of a scene of interest ([0010] lines 2-5, illuminate, object; It is well known that transmitted signal is from a transmitter.), wherein the transmitted signal is spatially and temporally incoherent at a point where the transmitted signal reaches the scene of interest {[0011] lines 1-2, 9-12, Tx subgroups, measurement, reflected by the object; [0012] lines 1-5, sequentially for temporally incoherent; [0020] lines 4-6, adding subgroup images for spatially incoherent (incoherent among Tx subgroups)}; 
a receiver set including at least a first receiver and a second receiver, the first receiver and the second receiver being configured to receive a reflected signal ([0010] lines 5-8, receive, reflected signal, n array receiving antenna, complex-numbered measurement data; [0015] lines 7-9, subimage;  It is well known that for complex-numbered measurement data,  two signal paths are required for real part and imaginary part, accordingly.), wherein the reflected signal is a reflection of the transmitted signal from the scene of interest ([0010] line 5), and wherein the first receiver and the second receiver are phase locked to a same reference signal ([0010] line 7, complex-numbered measurement data is “phase locked to a same reference signal” because the reference signal is expressed by r*exp(jφ), where                          
                            r
                            =
                            
                                
                                    
                                        A
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        B
                                    
                                    
                                        2
                                    
                                
                            
                        
                    , A=r*cos(φ), B= r*cos(φ) for a complex-numbered measurement data A+jB; [0075] line 12, local oscillator, which is another “same reference signal”.); 
an active incoherent millimeter-wave image processor configured to obtain the reflected signal and reconstruct the scene based on the reflected signal {[0010] line 3(millimeter-wave, transmitting for active), 5-8 (receive, reflected); [0015] lines 7-9, receive, Rx subgroup, subimage; [0042] lines 1-3, CPU for image processor, incoherent, adding / generate for reconstruction, subimage for a scene}; and 
a display device configured to display the scene ([0080] object image, a display, presentation).

Regarding claim 9, which depends on claim 1, Ahmed discloses that in the imaging system,
 the transmitted signal is decorrelated to be spatially and temporally incoherent ([0020] lines 4-6, image adding for spatial; [0012] lines 1-4, sequentially for temporally).


Regarding claim 11, Ahmed discloses that an imaging system ([0029] lines 1-2) comprising: 
(a) a plurality of modules (Fig.1 item 120; [0066] lines 2-3, clusters), wherein each module of the plurality of modules includes: 
a transmitter configured to transmit a signal in a direction of a scene of interest ([0010] lines 2-5, illuminate, object; It is well known that transmit signal is from a transmitter.); and 
a receiver configured to receive a reflected signal, wherein the reflected signal is a reflection of the transmitted signal from the scene of interest ([0010] lines 2-5, receive, reflected by the object), wherein the receiver is operating in a 30 GHZ to 300 GHz band ([0064] lines 10-11, millimeter-wave in range of 1GHz to 1THz), and wherein the receiver is phase locked to a same reference signal ([0010] line 7, complex-numbered measurement data;  It is well known that complex-numbered measurement data (e.g. expressed by A+jB) is phase locked to a same reference signal. The reference signal is expressed by r*exp(jφ), where                          
                            r
                            =
                            
                                
                                    
                                        A
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        B
                                    
                                    
                                        2
                                    
                                
                            
                        
                    , A=r*cos(φ), B= r*cos(φ).); 
(b) an active incoherent image processing module configured to obtain the reflected signal and generate a reconstructed scene based on the reflected signal {[0010] line 3(transmitting for active), 5-8(receive, reflected); [0015] lines 7-9, receive, Rx subgroup, subimage; [0042] lines 1-3, CPU for image processing module, incoherent, adding / generate for reconstruction, subimage for scene}; and 
(c) a display module configured to display the reconstructed scene ([0080] object image, a display, presentation).

Regarding claim 12, which depends on claim 11, Ahmed discloses that in the imaging system,
each transmitter of the plurality of modules is configured to transmit a plurality of signals at predetermined intervals ([0012] lines 1-4, sequential order, time period).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-7, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed, as applied to claim 1 above, and further in view of Nanzer ("Millimeter-wave interferometric imaging sensors", SENSORS, 2013 IEEE, 2013, pp. 1-4, doi: 10.1109/ICSENS.2013.6688267, hereafter Nanzer).
Regarding claim 2, which depends on claim 1, Ahmed does not explicitly disclose the detail of the receiver operations. In the same field of endeavor, Nanzer discloses that in the imaging system,
the first receiver and the second receiver operate as a correlation interferometer (page 2 lines 6-8 on left); and 
the first receiver and the second receiver are phase coherent (page 2 lines 6-8 on left, separated by a baseline D).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Nanzer to operate receivers as a correlation interferometer. Doing so would use interferometric imaging techniques to improve imaging resolution in short-range imaging applications, as recognized by Nanzer (page 1 lines 3-4 below Fig.1).

Regarding claim 4, which depends on claim 1, Ahmed does not explicitly disclose the spatial frequency in received signal. In the same field of endeavor, Nanzer discloses that in the imaging system,
the receiver set is configured to collect the reflected signal at a first spatial frequency (page 1 lines 4-5 from bottom on right, spatial frequency is obtained from antenna arrangement); and 
the first spatial frequency of the reflected signal is based on a distance and an angle between the first receiver and the second receiver [page 1 lines 4-5 from bottom on right, separated by number of wavelengths for distance; page 2 lines 2-8 below Eq.(1), beam pattern is function of antenna pattern].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Nanzer to operate receivers as a correlation interferometer, which includes extracting spatial frequency. Doing so would use interferometric imaging techniques to improve imaging resolution in short-range imaging applications, as recognized by Nanzer (page 1 lines 3-4 below Fig.1).

Regarding claim 5, which depends on claim 1, Ahmed discloses that the imaging system comprising a plurality of receiver sets including the first receiver and the second receiver ([0010] lines 5-8, n array of receiving antenna, complex-numbered measurement data; [0015] lines 7-9, Rx subgroup; processing of signals from each antenna can be considered as a receiver; It is well known that for complex-numbered measurement data,  two signal paths are required for real part and imaginary part, accordingly.)
However, Ahmed does not disclose the spatial frequency in received signal. In the same field of endeavor, Nanzer discloses that
each receiver set of the plurality of receiver sets is configured to receive the reflected signal at a corresponding spatial frequency (page 1 lines 4-5 from bottom on right, spatial frequency from a pair of antennas; page 2 lines 6-18 on left, received signal corresponds to spatial frequency).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Nanzer to operate receivers as a correlation interferometer, which includes extracting spatial frequency. Doing so would use interferometric imaging techniques to improve imaging resolution in short-range imaging applications, as recognized by Nanzer (page 1 lines 3-4 below Fig.1).

Regarding claim 6, which depends on claim 1, Ahmed does not disclose the spatial frequency in received signal. In the same field of endeavor, Nanzer discloses that in the imaging system,
the active incoherent millimeter-wave image processor constructs the scene using spatial frequency sampling [page 2 lines 1-4 below Fig.2, Eq.(5), reconstructed temperature is for scene, “u” is for spatial frequency sampling.].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Nanzer to operate receivers as a correlation interferometer and use spatial frequency samplings for image reconstruction. Doing so would use interferometric imaging techniques to improve imaging resolution in short-range imaging applications, as recognized by Nanzer (page 1 lines 3-4 below Fig.1).

Regarding claim 7, which depends on claim 1, Ahmed discloses that in the imaging system, 
(a) the active incoherent millimeter-wave image processor includes a processor with an associated memory configured to store instructions ([0023] lines 3-7, processor, software for instructions, EPROM for memory); 
However, Ahmed does not explicitly disclose the detail of processing received voltage signals. In the same field of endeavor, Nanzer discloses that
(b) the instructions cause the processor to construct the scene [page 2 lines 1-4 below Eq.(4), reconstruct, temperature for scene] by: 
receiving a first voltage output for the first receiver and a second voltage output for the second receiver (page 2 lines 6-7 on left, v1 and v2); 
normalizing the first voltage output and the second voltage output (normalization is within the correlation calculation, see correlation calculation below); 
correlating the first voltage output and the second voltage output to yield a sample of visibility (page 2 Eqs.(1)-(3), correlation, visibility); and 
performing an inverse Fourier transform of the sample of visibility to produce the scene [page 2 lines 1-3 above Eq.(4); Eq.(4)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Nanzer to operate receivers as a correlation interferometer and use spatial frequency samplings for image reconstruction. Doing so would use interferometric imaging techniques to improve imaging resolution in short-range imaging applications, as recognized by Nanzer (page 1 lines 3-4 below Fig.1).


Regarding claim 17, Ahmed discloses that an active incoherent millimeter-wave imaging method {[0010] lines 1(method), 3(millimeter-wave, transmitting for active); [0029] lines 1-2, imaging; [0042] line 2, incoherent addition} comprising: 
transmitting, by a transmitter, a signal in a direction of a scene of interest ([0010] lines 2-5, illuminate, object; It is well known that transmit signal is from a transmitter.), wherein the transmitted signal is spatially and temporally incoherent at the scene of interest {[0011] lines 1-2, Tx subgroups, measurement; [0012] lines 1-5, sequentially for temporally incoherent; [0020] lines 4-6, adding subgroup images for spatially incoherent (incoherent among Tx subgroups)}; 
receiving, by a plurality of receivers, a reflected signal (([0010] lines 5-8, receive, reflected signal; [0015] lines 7-9, Rx subgroup), wherein the scene of interest reflects the transmitted signal as the reflected signal (([0010] line 5, reflected by the object), and wherein each receiver of the plurality of receivers forms a set with each at least one other receiver of the plurality of receivers ([0034] lines 1-2, clustered) and wherein the plurality of receivers are phase locked to a same reference signal ([0010] line 7, complex-numbered measurement data is “phase locked to a same reference signal” because the reference signal is expressed by r*exp(jφ), where                          
                            r
                            =
                            
                                
                                    
                                        A
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        B
                                    
                                    
                                        2
                                    
                                
                            
                        
                    , A=r*cos(φ), B= r*cos(φ) for a complex-numbered measurement data A+jB; [0075] line 12, local oscillator, which is another “same reference signal”.); 
constructing a scene based on the reflected signal ([0010] lines 5-8, reflected by the object; [0015] lines 7-9, receive, Rx subgroup, subimage; [0042] lines 1-3, generate for constructing, subimage for a scene); and
transmitting the scene to a display screen ([0080], provide, object image, a display, presentation).
Ahmed does not explicitly disclose the spatial frequency in received signal. In the same field of endeavor, Nanzer discloses that
each receiver set is configured to receive the reflected signal at a respective spatial frequency (page 1 lines 4-5 from bottom on right, spatial frequency is obtained from antenna arrangement),
constructing a scene based on the reflected signal using spatial frequency sampling [page 2 lines 1-4 below Fig.2, Eq.(5), reconstructed temperature is for scene, “u” is for spatial frequency sampling.].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Nanzer to operate receivers as a correlation interferometer and use spatial frequency samplings for image reconstruction. Doing so would use interferometric imaging techniques to improve imaging resolution in short-range imaging applications, as recognized by Nanzer (page 1 lines 3-4 below Fig.1).

Regarding claim 18, which depends on claim 17, Ahmed discloses that in the active incoherent millimeter-wave imaging method,
the transmitting includes transmitting, by the transmitter, a plurality of signals at predetermined intervals ([0012] lines 1-4, sequential order, time period).

Regarding claim 20, which depends on claim 17, Ahmed discloses that in the active incoherent millimeter-wave imaging method,
the transmitted signal is decorrelated to be spatially and temporally incoherent ([0020] lines 4-6, image adding for spatial; [0012] lines 1-4, sequentially for temporally).

Regarding claim 21, which depends on claim 17, Ahmed does not disclose the detail of processing received voltage signals. In the same field of endeavor, Nanzer discloses that the active incoherent millimeter-wave imaging method further comprising: 
receiving a first voltage output for a first receiver of the plurality of receivers and a second voltage output for a second receiver of the plurality of receivers (page 2 lines 6-7 on left, v1 and v2); 
normalizing the first voltage output and the second voltage output (normalization is within the correlation calculation, see correlation calculation below); 
correlating the first voltage output and the second voltage output to yield a sample of visibility (page 2 Eqs.(1)-(3), correlation, visibility); and 
performing an inverse Fourier transform of the sample of visibility to construct the scene [page 2 lines 1-3 above Eq.(4); Eq.(4)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Nanzer to operate receivers as a correlation interferometer and use spatial frequency samplings for image reconstruction. Doing so would use interferometric imaging techniques to improve imaging resolution in short-range imaging applications, as recognized by Nanzer (page 1 lines 3-4 below Fig.1).



Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed, as applied to claim 1 above, and further in view of Tasovac et al. (U.S. Patent No. 10502826, hereafter Tasovac).
Regarding claim 3, which depends on claim 1, Ahmed discloses that in the imaging system, 
the transmitter is configured to transmit a plurality of signals at predetermined intervals ([0012] lines 1-4, sequential order, time period).
However, Ahmed does not disclose the mounted location of the transmitter and the receiver. In the same field of endeavor, Tasovac discloses that 
the transmitter and the receiver set are mounted on an automotive vehicle (Fig.5, radar sensor system; col.2 lines 66-67, apparatus 100; col.3 line 1, radar sensor; col.4 lines 12-13, integrated in vehicle).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Tasovac to mount radar sensor on vehicle. Doing so would integrate the radar sensor in the vehicle environment so as to provide radar sensor topology giving more functional features, as recognized by Tasovac (col.8 lines 29-34).

Regarding claim 13, which depends on claim 11, Ahmed does not disclose the mounted location of the radar sensor. In the same field of endeavor, Tasovac discloses that in the imaging system,
the plurality of modules are mounted along a front bumper of a vehicle and positioned vertically relative to each other from the front bumper to a top of the vehicle (Fig.5, radar sensor system; col.2 lines 66-67, apparatus 100; col.3 line 1, radar sensor; Fig.1 mounted on two end and side of a vehicle, as examples for parking assistance application. col.4 lines 12-13, integrated in vehicle; A person of ordinary skill has good reason within his or her technical grasp to install the radar sensor on any places of a vehicle based on the detection purpose.  It is likely the claimed method not of innovation but of ordinary skill.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Tasovac to mount radar sensor on locations of a vehicle as needed. Doing so would integrate the radar sensor in the vehicle environment so as to provide radar sensor topology giving more functional features, as recognized by Tasovac (col.8 lines 29-34).



Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed, as applied to claim 1 above, and further in view of Hall et al. (U.S. Patent No. 6822604, hereafter Hall).
	Regarding claim 8, which depends on claim 1, Ahmed does not disclose the random feature of the transmitted signal. In the same field of endeavor, Hall discloses that in the imaging system,
the transmitted signal has a pseudo-random amplitude and a pseudo-random phase [col.4 lines 29-32 (impulse radio includes transmission system and reception system),63(code), 66-67(pseudo-noise codes); col.8 lines 30-41(amplitude, time shift for phase)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Hall to transmit pseudo-random coded signal. Doing so would obtain energy smoothing in the frequency domain and reduce / resist interference because the signal can be extracted using correlation approach in receiver, as recognized by Hall (col.4 lines 63-66; col.16 lines 57-62).

Regarding claim 10, which depends on claim 1, Ahmed discloses that the imaging system further comprising 
a plurality of transmitters ([0010] lines 10-12)
However, Ahmed does not disclose the random feature of the transmitted signal. In the same field of endeavor, Hall discloses that 
transmitters configured to transmit a plurality of pseudo-noise signals [col.4 lines 29-32 (impulse radio includes transmission system and reception system),63(code), 66-67 (pseudo-noise codes)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Hall to transmit pseudo-random coded signal. Doing so would obtain energy smoothing in the frequency domain and reduce / resist interference because the signal can be extracted using correlation approach in receiver, as recognized by Hall (col.4 lines 63-66; col.16 lines 57-62).



Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed, as applied to claim 11 above, and further in view of Johnson et al. (U.S. Patent No. 2009/0289833, hereafter Johnson).
Regarding claim 14, which depends on claim 11, Ahmed does not disclose the arrangement of transmitting antenna in T-shape. In the same field of endeavor, Johnson discloses that in the imaging system,
the plurality of modules are configured in a T-shaped configuration (Fig.8; [0013]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Johnson to arrange transmitting antenna in a T-shape pattern. Doing so would recover the Fourier components of the image because sparse array shape determines which Fourier components of the image are measured, as recognized by Johnson ([0023] lines 1-7).

Regarding claim 15, which depends on claim 11, Ahmed does not disclose the arrangement of transmitting antenna in Y-shape. In the same field of endeavor, Johnson discloses that in the imaging system,
the plurality of modules are configured in a T-shaped configuration (Fig.8; [0013]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed with the teachings of Johnson to arrange transmitting antenna in a Y-shape pattern. Doing so would recover the Fourier components of the image because sparse array shape determines which Fourier components of the image are measured, as recognized by Johnson ([0023] lines 1-7).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed and Nanzer, as applied to claim 17 above, and further in view of Hall.
Regarding claim 19, which depends on claim 17, Ahmed and Nanzer do not disclose the random feature of the transmitted signal. In the same field of endeavor, Hall discloses that in the active incoherent millimeter-wave imaging method, 
the transmitted signal has a pseudo-random amplitude and a pseudo-random phase [col.4 lines 29-32 (impulse radio includes transmission system and reception system), 63(code), 66-67(pseudo-noise codes); col.8 lines 30-41 (amplitude, time shift for phase)].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ahmed and Nanzer with the teachings of Hall to transmit pseudo-random coded signal. Doing so would obtain energy smoothing in the frequency domain and reduce / resist interference because the signal can be extracted using correlation approach in receiver, as recognized by Hall (col.4 lines 63-66; col.16 lines 57-62).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648